          Case 1:18-cr-00224-ALC Document 73 Filed 11/29/18 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA,

                         v.                                       Case No. 18 Cr. 224 (ALC)

    ALI SADR HASHEMI NEJAD,
                                                                  JOINT STATUS REPORT
                        Defendant.




        The parties respectfully submit this joint status report. Since the filing of the last status

report on November 15, 2018 (Dkt. 71), the USAO Filter Team 1 has continued to work with

counsel for Sadr to implement the joint privilege review plan. The USAO Filter Team and its

technical personnel continue to work in parallel with defense counsel to find a method to cross-

reference the USAO Processed Returns with the DANY Processed Returns.

        The USAO Filter Team will continue to work with the defense to agree upon a final set

of search terms. Both parties believe that such an agreement is imminent. The USAO Filter

Team expects to release to the prosecution team within the next week the set of documents that

did not hit on any of the search terms agreed upon by the parties. Sadr prefers that those

documents not be produced to the prosecution team until a cross-reference enables the defense to

verify that it has not identified any of the documents as privileged. In the interest of facilitating




1
  The defined terms herein have the same meaning as set forth in the November 15, 2018 joint
status report (Dkt. 71).




                                                   1
            Case 1:18-cr-00224-ALC Document 73 Filed 11/29/18 Page 2 of 3




trial preparation and based upon the USAO Filter Team’s assurance that any inadvertent release

of a privileged document would not be considered a waiver and would be subject to immediate

claw-back, however, Sadr consents to production to the prosecution team of any documents

remaining in that set as of December 6, 2018. 2

          The parties will review the set of documents that hit on one or more of the agreed-upon

search terms or are otherwise identified by Sadr. The parties will attempt to resolve all privilege

assertions, and if after conferring the parties are unable to reach an agreement with respect to

certain documents, they will raise any disputes with the Court.

          The parties propose that they will update the Court regarding these issues within three

weeks, on or before December 20, 2018.

                                                         Respectfully submitted,


       GEOFFREY S. BERMAN
       United States Attorney

    by: /s/                                             /s/
        Andrew DeFilippis                              Reid H. Weingarten
        Matthew Laroche                                Michelle L. Levin
        Rebekah Donaleski                              STEPTOE & JOHNSON LLP
        Assistant United States Attorneys              1114 Avenue of the Americas
        One Saint Andrew’s Plaza                       New York, New York 10036
        New York, New York 10007                       Tel: (212) 506-3900
        (212) 637-2420                                 Fax: (212) 506-3950
                                                       rweingarten@steptoe.com
       Garrett Lynch                                   mlevin@steptoe.com
       Special Assistant United States Attorney
                                                       Brian M. Heberlig (Pro Hac Vice)

2
 This will provide both parties with a week to work on a cross-reference and will provide the
defense with a week to identify any further privileged documents that did not contain any of the
agreed-upon search terms.




                                                   2
        Case 1:18-cr-00224-ALC Document 73 Filed 11/29/18 Page 3 of 3




                                          STEPTOE & JOHNSON LLP
                                          1330 Connecticut Avenue, N.W.
                                          Washington, DC 20036-1795
                                          Tel: (202) 429-3000
                                          Fax: (202) 429-3902
                                          bheberlig@steptoe.com

                                          Counsel for Defendant
                                          Ali Sadr Hashemi Nejad

Dated: November 29, 2018




                                      3
